  Case 18-08501         Doc 31     Filed 03/01/19 Entered 03/01/19 14:21:12              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 18-08501
         LASHANDRA S. HENDERSON

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 03/23/2018.

         2) The plan was confirmed on 05/21/2018.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 01/28/2019.

         6) Number of months from filing to last payment: 5.

         7) Number of months case was pending: 11.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 18-08501        Doc 31       Filed 03/01/19 Entered 03/01/19 14:21:12                      Desc Main
                                      Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor                $7,290.00
       Less amount refunded to debtor                              $0.00

NET RECEIPTS:                                                                                      $7,290.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                 $3,500.00
    Court Costs                                                               $0.00
    Trustee Expenses & Compensation                                         $317.83
    Other                                                                     $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                  $3,817.83

Attorney fees paid and disclosed by debtor:                  $500.00


Scheduled Creditors:
Creditor                                       Claim         Claim            Claim        Principal      Int.
Name                                 Class   Scheduled      Asserted         Allowed         Paid         Paid
CAPITAL ONE BANK USA             Unsecured      2,594.36       2,594.36         2,594.36           0.00       0.00
CAVALRY SPV I                    Unsecured            NA         712.43           712.43           0.00       0.00
CHASE                            Unsecured      2,680.00            NA               NA            0.00       0.00
Choice Recovery                  Unsecured         280.00           NA               NA            0.00       0.00
CITIBANK NA                      Unsecured      3,255.11       1,516.77         1,516.77           0.00       0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured         773.40        852.40           852.40           0.00       0.00
COMENITY CAPITAL BANK            Unsecured      3,470.00            NA               NA            0.00       0.00
COMENITY CAPITAL BANK            Unsecured      1,057.39         861.68           861.68           0.00       0.00
IL DEPT OF REVENUE               Priority          300.00        305.00           305.00        108.40        0.00
INTERNAL REVENUE SERVICE         Unsecured            NA       4,360.29         4,360.29           0.00       0.00
INTERNAL REVENUE SERVICE         Priority       2,218.23       9,464.25         9,464.25      3,363.77        0.00
INTERNAL REVENUE SERVICE         Priority       1,865.77            NA               NA            0.00       0.00
INTERNAL REVENUE SERVICE         Priority       5,547.27            NA               NA            0.00       0.00
INTERNAL REVENUE SERVICE         Priority       5,971.55            NA               NA            0.00       0.00
JEFFERSON CAPITAL SYSTEMS LLC    Unsecured      1,792.06       1,792.06         1,792.06           0.00       0.00
JEFFERSON CAPITAL SYSTEMS LLC    Unsecured         986.47        986.47           986.47           0.00       0.00
JEFFERSON CAPITAL SYSTEMS LLC    Unsecured         673.00        673.09           673.09           0.00       0.00
JEFFERSON CAPITAL SYSTEMS LLC    Unsecured         802.00        802.86           802.86           0.00       0.00
JEFFERSON CAPITAL SYSTEMS LLC    Unsecured            NA       2,261.09         2,261.09           0.00       0.00
LVNV FUNDING                     Unsecured         922.33      3,151.15         3,151.15           0.00       0.00
MIDLAND FUNDING                  Unsecured      1,034.00       1,034.55         1,034.55           0.00       0.00
MIDLAND FUNDING                  Unsecured         879.47        879.47           879.47           0.00       0.00
MIDLAND FUNDING                  Unsecured            NA         824.95           824.95           0.00       0.00
NAVIENT SOLUTIONS                Unsecured     86,306.00     87,307.46        87,307.46            0.00       0.00
NORDSTROM FSB                    Unsecured         354.00           NA               NA            0.00       0.00
NORTHWESTERN MEDICAL GROUP       Unsecured         150.84           NA               NA            0.00       0.00
PRA RECEIVABLES MGMT             Unsecured      1,824.04       1,787.04         1,787.04           0.00       0.00
PRA RECEIVABLES MGMT             Unsecured      3,257.38       3,257.38         3,257.38           0.00       0.00
PRA RECEIVABLES MGMT             Unsecured         776.00        775.77           775.77           0.00       0.00
PRA RECEIVABLES MGMT             Unsecured         645.70        645.70           645.70           0.00       0.00
QUANTUM3 GROUP LLC               Unsecured      2,448.55       2,448.55         2,448.55           0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 18-08501        Doc 31     Filed 03/01/19 Entered 03/01/19 14:21:12                     Desc Main
                                    Document Page 3 of 4



Scheduled Creditors:
Creditor                                     Claim           Claim         Claim        Principal       Int.
Name                              Class    Scheduled        Asserted      Allowed         Paid          Paid
Rush Oak Park Hospital         Unsecured         205.00             NA           NA             0.00        0.00
ST IL TOLLWAY AUTHORITY        Unsecured          84.20             NA           NA             0.00        0.00
ST IL TOLLWAY AUTHORITY        Unsecured         700.00             NA           NA             0.00        0.00
TD BANK USA                    Unsecured         719.16          719.16       719.16            0.00        0.00
T-MOBILE/T-MOBILE USA INC      Unsecured         406.22             NA           NA             0.00        0.00
US DEPT OF EDUCATION           Unsecured     56,278.00       57,077.26     57,077.26            0.00        0.00


Summary of Disbursements to Creditors:
                                                             Claim            Principal                Interest
                                                           Allowed                Paid                    Paid
Secured Payments:
      Mortgage Ongoing                                        $0.00                 $0.00               $0.00
      Mortgage Arrearage                                      $0.00                 $0.00               $0.00
      Debt Secured by Vehicle                                 $0.00                 $0.00               $0.00
      All Other Secured                                       $0.00                 $0.00               $0.00
TOTAL SECURED:                                                $0.00                 $0.00               $0.00

Priority Unsecured Payments:
       Domestic Support Arrearage                             $0.00              $0.00                  $0.00
       Domestic Support Ongoing                               $0.00              $0.00                  $0.00
       All Other Priority                                 $9,769.25          $3,472.17                  $0.00
TOTAL PRIORITY:                                           $9,769.25          $3,472.17                  $0.00

GENERAL UNSECURED PAYMENTS:                          $177,321.94                    $0.00               $0.00


Disbursements:

       Expenses of Administration                              $3,817.83
       Disbursements to Creditors                              $3,472.17

TOTAL DISBURSEMENTS :                                                                           $7,290.00




UST Form 101-13-FR-S (09/01/2009)
  Case 18-08501         Doc 31      Filed 03/01/19 Entered 03/01/19 14:21:12                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 03/01/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
